Affirmed; Opinion Filed July 1, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00693-CR

                                RICHARD PIPER, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1358792-Q

                             MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Brown, and Justice Stoddart
                                  Opinion by Justice Stoddart
       Richard Piper pleaded guilty to burglary of a habitation, and the trial court sentenced him

to ninety-nine years’ confinement. In a single issue, Piper argues the trial court erred by denying

his request to appoint new counsel. We affirm the trial court’s judgment.

       After Piper was indicted, the trial court appointed counsel to represent him.

Approximately nine months later, the trial court received a hand-written letter from Piper stating

he had not “heard anything from my lawyer in eight months.”            He stated his family had

attempted to contact his lawyer without success, and his lawyer did not have any interest in his

case. Four days later, Piper entered an open plea. Piper’s counsel signed the plea agreement.

       Fifteen days before Piper entered his plea, the judge asked Piper about his request for a

new lawyer. Piper told the judge he had not met with his lawyer during the nine months he had
been incarcerated, stated he did not feel comfortable with his counsel because they had not spent

time together, complained his lawyer had not sufficiently investigated his case, and said he had

not spoken to his counsel enough to understand his case. Piper said his lawyer only encouraged

him to accept a plea offer. Piper admitted he had not sent any letters to his lawyer, and had not

given his counsel a list of potential witnesses or his possible defenses.

       Piper did not deny that his attorney had been in contact with his family. Piper’s lawyer

told the court he had been in contact with Piper’s fiancée. The trial court asked an unidentified

woman whether that was true, and she told the trial judge she had been in contact with Piper’s

lawyer and she would relay information to Piper.

       Piper’s counsel also told the judge that recordings of jail-house calls would reflect

conversations in which Piper says he has talked to his lawyer. He said he talked to Piper via

videoconference. His lawyer continued:

       And, of course, as I went and sat down and talked to him, I went through every
       single piece of the evidence, blow by blow by blow, of both cases last week when
       we met at the jail, face-to-face. And I—and I asked him, specifically—he kind of
       gave me the outline of the case, same outline I gave him. And, obviously, the
       conversation—he had every opportunity to tell me everything he wanted to tell
       me about this case. But I will tell the Court that most of the conversation focused
       on his uncomfortableness with me, as well as his lack of agreement with the
       offers that were being made. I mean, most of the time we spent talking was
       around how much time they were offering him, rather than the facts of the case.

       We review the trial court’s denial of Piper’s request for new counsel for an abuse of

discretion. See generally King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000) (review

counsel’s request to withdraw for abuse of discretion); see also Garrett v. State, No. 05-11-

00304-CR, 2012 WL 3089314, at *3 (Tex. App.—Dallas July 27, 2012, pet. ref’d) (mem. op.,

not designated for publication) (“An appellate court reviews a trial court’s ruling on a motion for

new counsel under an abuse of discretion standard.”). Unless the defendant effectively waives

his right to counsel or shows adequate cause for appointment of a different attorney, such as a

                                                –2–
conflict of interest, the defendant must accept counsel assigned by the court. Garrett, 2012 WL
3089314, at *2 (citing Thomas v. State, 550 S.W.2d 64, 68 (Tex. Crim. App. 1977); Maes v.

State, 275 S.W.3d 68, 71 (Tex. App.—San Antonio 2008, no pet.); Carroll v. State, 176 S.W.3d
249, 255 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d); TEX. CODE CRIM. PROC. ANN. art.

Art. 26.04(j)(2) (authorizing removal of appointed counsel for “good cause”)).

       A defendant dissatisfied with his appointed counsel must bring the matter to the court’s

attention and bears the burden of proving he is entitled to a change of counsel. Garrett, 2012
WL 3089314, at *3 (citing Stephenson v. State, 255 S.W.3d 652, 655 (Tex. App.—Fort Worth

2008, pet. ref’d) (mem. op.) (per curiam)); see also Malcolm v. State, 628 S.W.2d 790, 791 (Tex.

Crim. App. [Panel Op.] 1982); Webb v. State, 533 S.W.2d 780, 784 n. 3 (Tex. Crim. App. 1976).

Generally, conclusory allegations of conflicts of interest, disagreements on trial strategy, and

personality conflicts are insufficient to satisfy the defendant’s burden. Garrett, 2012 WL
3089314, at *3 (citing King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000); Carroll, 176
S.W. 3 at 257). When a defendant seeks a last-minute change of counsel and does not waive

counsel and assert the right to self-representation, the trial court may compel the defendant to

proceed to trial with the attorney he has. Garrett, 2012 WL 3089314, at *3 (citing Burgess v.

State, 816 S.W.2d 424, 429 (Tex. Crim. App. 1991); Carroll, 176 S.W.3d at 256, 257–58).

       Although Piper asserts he showed he was entitled to new counsel because his counsel did

not have sufficient contact with him, we agree with the State that Piper failed to meet his burden.

Piper’s counsel informed the trial judge that recordings of jail-house calls would reflect

conversations in which Piper said he talked to his lawyer. He also said he spoke to Piper via

videoconference. Piper did not dispute these statements by his lawyer. Additionally, Piper

admitted he made no effort to contact his attorney and assist with his defense. Although Piper’s




                                               –3–
letter to the trial court stated his family had unsuccessfully attempted to contact his lawyer for

months, Piper admitted to the trial court that his counsel had been in contact with his fiancée.

        The record also shows counsel did contact Piper and, prior to Piper entering his plea,

counsel “went through every single piece of the evidence, blow by blow by blow, of both cases

last week when we met at the jail, face-to-face.” While the record shows Piper’s general

dissatisfaction with his counsel, that is insufficient to satisfy his burden. See Garrett, 2012 WL
3089314, at *3.

       We conclude Piper did not show he was entitled to a different lawyer and the trial court

did not abuse its discretion by denying Piper’s request for new counsel, and we overrule Piper’s

sole issue. We affirm the trial court’s judgment.




                                                      / Craig Stoddart/
                                                      CRAIG STODDART
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
140693F.U05




                                                –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

RICHARD PIPER, Appellant                             On Appeal from the 204th Judicial District
                                                     Court, Dallas County, Texas
No. 05-14-00693-CR         V.                        Trial Court Cause No. F-1358792-Q.
                                                     Opinion delivered by Justice Stoddart.
THE STATE OF TEXAS, Appellee                         Chief Justice Wright and Justice Brown
                                                     participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 1st day of July, 2015.




                                               –5–